 



Exhibit 10.36
OPTION TO PURCHASE
     For and in consideration of the sum of Ten Dollars and other good and
valuable consideration paid by Red Trail Energy, LLC, of 3754 Highway 8,
Richardton, ND 58652, hereinafter referred to as “Optionee” (whether one or
more), to the North Dakota Development Fund and Stark County, hereinafter
referred to as “Owner” (whether one or more), and for and in consideration of
the terms and conditions herein contained, Owner does hereby give, grant and
convey unto the Optionee the option to purchase up to 200,000 units at any time
within one year from date of this Option.
     The terms and conditions of this Option to Purchase are as follows:
     1. PURCHASE PRICE: The purchase price for the heretofore described property
shall be the sum of One Dollar ($1.00) per unit plus a dividend equal to 8¼%
interest from the date of the investment to date of closing on the transfer of
the units to Red Trail Energy, LLC.
     2. CONDITIONS OF OPTION: Optionee shall have the right to repurchase those
units solely for the purpose of funding its bonus plan for management. This
option can only be exercised for that purpose. If this option is exercised,
Owner will sell units on a pro rata basis based upon their respective ownership
interests. The Option can be exercised at any time during the next year and the
total of shares available to Optionee shall not exceed 200,000 units.
     3. UNITS: Upon payment of the purchase price, the Owner shall execute and
deliver unto the Optionee a transfer document assigning the units to Optionee,
free and clear of all liens and encumbrances, excepting such liens and
encumbrances as created by Optionee.
     4. EXERCISE OF OPTION: This Option may be exercised by the Optionee
notifying Owner in writing of its intent to exercise the Option to Purchase,
specifying the number of units it wishes to purchase and certifying to Owner
that the units are being purchased to fund Optionee’s employee bonus plan.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands this
11th day of December, 2006.

                  OWNER:    
 
                NORTH DAKOTA DEVELOPMENT FUND,
an agency of the state of North Dakota    
 
           
 
  BY:   /s/ Dean Reese
 
Dean Reese    
 
  Its:   CEO    
 
                STARK COUNTY on behalf of the Community
Development Block Grant Program    
 
           
 
  BY:   /s/ George Nodland
 
George Nodland    
 
  Its:   Chairman    
 
                OPTIONEE:    
 
                RED TRAIL ENERGY, LLC    
 
           
 
  BY:
Its:   /s/ Ambrose R. Hoff
 
Chairman    

2



--------------------------------------------------------------------------------



 



         
STATE OF NORTH DAKOTA
  )    
 
  ss.
COUNTY OF BURLEIGH
  )    

     On this 12th day of December, 2006, before me personally appeared Dean
Reese, known to me to be the CEO of the North Dakota Development Fund, who
acknowledged to me that he executed the foregoing instrument on behalf of said
governmental entity.

         
(Seal)
  /s/ SCOT G. LONG
 
Notary Public    
 
  State of North Dakota    
 
  My commission expires: 12/7/07    

         
STATE OF NORTH DAKOTA
  )    
 
  ss.
COUNTY OF Stark
  )    

     On this 11 day of December, 2006, before me personally appeared George
Nodland, known to me to be the Chairman of Stark County on behalf of the
Community Development Block Grant Program, who acknowledged to me that he
executed the foregoing instrument on behalf of said organization.

         
(Seal)
  /s/ JULIE FRITZ
 
Notary Public    
 
  State of North Dakota    
 
  My commission expires: 10-12-2012    

         
STATE OF NORTH DAKOTA
  )    
 
  ss.
COUNTY OF Stark
  )    

     On this 18 day of December, 2006, before me personally appeared Ambrose
Hoff, known to me to be the Chairman of Red Trail Energy, LLC, who acknowledged
to me that he executed the foregoing instrument on behalf of said company.

         
(Seal)
  /s/ DEELL HOFF
 
Notary Public    
 
  State of North Dakota    
 
  My commission expires: 10-21-2011    

3